 1   LAW OFFICES OF LAURENCE F. PADWAY
     Laurence F. Padway (SBN 89314)
 2   1516 Oak Street, Suite 109
     Alameda, CA 94501
 3   Tel: 510.814.6100
     Fax: 510.814.0650
 4   Attorneys for Plaintiff Fadi G. Haddad, M.D.
 5   Michael B. Bernacchi (SBN 163657)
     E-mail: mbernacchi@bwslaw.com
 6   Keiko J. Kojima (SBN 206595)
     E-mail: kkojima@bwslaw.com
 7   BURKE, WILLIAMS & SORENSEN, LLP
     444 South Flower Street, Suite 2400
 8   Los Angeles, CA 90071-2953
     Tel: 213.236.0600
 9   Fax: 213.236.2700
     Attorneys for Defendant Hartford Life and
10   Accident Insurance Company
11
12                               UNITED STATES DISTRICT COURT
13               EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
14
15   FADI G. HADDAD, M.D.,                        Case No. 2:16-cv-01700-WHO
16                           Plaintiff,           STIPULATION TO CONTINUE
                                                  DEADLINE TO SUBMIT
17   v.                                           AGREEMENT RE STD BENEFITS;
                                                  AND ORDER
18   SMG LONG TERM DISABILITY
     PLAN, AND HARTFORD LIFE
19   AND ACCIDENT INSURANCE
     COMPANY,
20
                             Defendants.
21
22
23           The Parties, Plaintiff Fadi G. Haddad, M.D. (“Plaintiff” or “Dr. Haddad”),
24   and Defendant Hartford Life and Accident Insurance Company (“Hartford”),
25   through their respective counsel, hereby stipulate and agree based on the following:
26           WHEREAS, on April 3, 2019, the Parties filed their updated joint case
27   management statement proposing a briefing schedule to resolve the outstanding
28   STD claim. [Dkt. 50] The Court approved the briefing proposal and set the
                                                                     STIPULATION TO CONTINUE
     LA #4821-7600-2966 v1                              DEADLINE TO SUBMIT AGREEMENT RE SDT
                                                              BENEFITS; AND [PROPOSED] ORDER
 1   following briefing deadlines: (1) concurrent opening briefs due by May 10, 2019;
 2   and (2) concurrent reply briefs due by May 17, 2019. [Dkt. 51]
 3            WHEREAS, the Parties have reached an agreement to resolve the
 4   outstanding STD claim and allow this case to be remanded back to Hartford for the
 5   adjudication of Dr. Haddad’s LTD claim. However, the Parties require a short
 6   extension of time to secure approval of the final form of the documentation.
 7   Accordingly, they request that the briefing schedule in Docket 51 be vacated, and
 8   that the Parties be ordered to file their stipulation resolving the STD case and
 9   remanding the LTD case on or before May 17, 2019.
10            IT IS SO STIPULATED.
11
12    Dated: May 10, 2019                       Law Offices of Laurence F. Padway
13
                                                By: /s/ Laurence F. Padway
14                                                 Laurence F. Padway
                                                Attorneys for Plaintiff
15                                              Fadi G. Haddad, M.D.
16
      Dated: May 10, 2019                       Burke, Williams & Sorensen, LLP
17
18                                              By: /s/ Michael B. Bernacchi
19                                                 Michael B. Bernacchi
                                                   Keiko J. Kojima
20                                              Attorneys for Defendant
                                                Hartford Life and Accident Insurance
21                                              Company

22
23
24
25
26
27
28
                                                                      STIPULATION TO CONTINUE
      LA #4821-7600-2966 v1                   -2-        DEADLINE TO SUBMIT AGREEMENT RE SDT
                                                               BENEFITS; AND [PROPOSED] ORDER
 1                 ATTESTATION PURSUANT TO GENERAL ORDER 45
 2           I, Michael B. Bernacchi, attest that concurrence in the filing of this document
 3   has been obtained from the other Signatory.
 4
 5   Dated: May 10, 2019                         By: /s/ Michael B. Bernacchi
                                                   Michael B. Bernacchi
 6
 7
 8
 9                                          ORDER

10           Pursuant to stipulation, and good cause appearing, IT IS HEREBY

11   ORDERED that the briefing schedule in Docket 51 is vacated and that the Parties

12   are ordered to submit their agreement resolving the STD benefits and remanding

13   the LTD claim on or before May 17, 2019.

14           IT IS SO ORDERED.

15
     Dated:May 15, 2019                      ________________________________
16                                           Hon. William H. Orrick III
                                             United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                                      STIPULATION TO CONTINUE
     LA #4821-7600-2966 v1                     -3-       DEADLINE TO SUBMIT AGREEMENT RE SDT
                                                               BENEFITS; AND [PROPOSED] ORDER
